ON REHEARING

                                      PUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                       No. 16-2174


TREY SIMS

            Plaintiff - Appellant,

v.

KENNETH E. LABOWITZ, Administrator pursuant to Code of Va. sect. 64.2-454
of the Estate of David E. Abbott,

            Defendant - Appellee,

and

CLAIBORNE RICHARDSON,

          Defendant.
___________________

CHILDREN’S JUSTICE FUND; CHILD USA,

            Amici Supporting Appellant.


Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:16-cv-00572-CMH-MSN)


Argued: September 14, 2017                                  Decided: March 14, 2018


Before KING, KEENAN, and DIAZ, Circuit Judges.
Vacated in part, affirmed in part, and remanded by published opinion. Judge Keenan
wrote the majority opinion, in which Judge Diaz joined. Judge King wrote a dissenting
opinion.


Victor M. Glasberg, Maxwelle C. Sokol, VICTOR M. GLASBERG & ASSOCIATES,
Alexandria, Virginia, for Appellant. Julia Bougie Judkins, BANCROFT, MCGAVIN,
HORVATH & JUDKINS, P.C., Fairfax, Virginia, for Appellee.




                                         2
BARBARA MILANO KEENAN, Circuit Judge:

       In 2014, David E. Abbott, a detective with the Manassas City Police Department

in Virginia, investigated allegations that 17-year-old Trey Sims used his cellular

telephone to send sexually explicit photographs and video recordings of himself to his

15-year-old girlfriend. During the course of the investigation, Abbott obtained a search

warrant authorizing photographs of Sims’ naked body, including his erect penis. When

Abbott executed the warrant, he allegedly demanded that Sims manipulate his penis to

achieve an erection. Sims unsuccessfully attempted to comply with Abbott’s order. The

civil action before us is based on these alleged events.

       Abbott died before the present case was filed. Sims therefore initiated this action

against Kenneth Labowitz, the administrator of Abbott’s estate under Virginia Code

§ 64.2-454 (the Administrator). 1 Sims asserted claims for damages under 42 U.S.C.

§ 1983, alleging that the search of his person violated his Fourth Amendment right of

privacy or, alternatively, his right of substantive due process under the Fourteenth

Amendment. 2 Sims also brought a claim for damages under 18 U.S.C. § 2255 alleging


       1
         Sims also named the Assistant Commonwealth’s Attorney for Prince William
County, Virginia, Claiborne T. Richardson, II, as a defendant. The district court granted
Richardson’s motion to dismiss, holding that Richardson was absolutely immune from
suit because his conduct was performed in the course of his prosecutorial duties. Sims
does not challenge this aspect of the district court’s judgment.
       2
         Sims also alleged additional Section 1983 claims: (1) that his rights under the
Fourth Amendment were violated based on the detention order authorizing the removal
from his home to the detention center; and (2) that Richardson and Abbott conspired to
interfere with Sims’ constitutional rights. Sims does not challenge the district court’s
dismissal of these claims on appeal. Sims advanced a final Section 1983 claim, namely,
(Continued)
                                              3
that, as a result of the search, he was the victim of manufactured child pornography in

violation of 18 U.S.C. § 2251(a). The district court determined that the Administrator

was entitled to qualified immunity on the Section 1983 claims, and accordingly dismissed

that portion of Sims’ action. The court also dismissed the remainder of Sims’ complaint.

       Upon our review, we vacate the district court’s judgment with respect to the

Section 1983 claim alleging a Fourth Amendment violation. Construing the facts in the

light most favorable to Sims, a reasonable police officer would have known that

attempting to obtain a photograph of a minor child’s erect penis, by ordering the child to

masturbate in the presence of others, would unlawfully invade the child’s right of privacy

under the Fourth Amendment. We therefore remand Sims’ Section 1983 claim alleging a

Fourth Amendment violation to the district court for further proceedings. We also vacate

the district court’s dismissal of Sims’ claim for damages under 18 U.S.C. § 2255 as an

alleged victim of child pornography, and remand that claim for consideration by the

district court in the first instance. We affirm the district court’s dismissal of Sims’

remaining claims.



                                             I.




that Abbott’s threat to forcibly inject Sims with erection-producing medication violated
the Fourteenth Amendment’s substantive due process clause. We conclude that the
district court did not err in dismissing this claim, because mere verbal threats directed
toward Sims’ attorney did not rise to the level of a constitutional violation with respect to
Sims.


                                             4
       Sims alleged the following facts, which we accept as true in our review of the

district court’s dismissal of the complaint under Federal Rule of Civil Procedure 12(b)(6).

See Zak v. Chelsea Therapeutics Int’l, Ltd., 780 F.3d 597, 601 (4th Cir. 2015). In June

2014, the Commonwealth of Virginia filed felony charges against Sims as a juvenile for

manufacturing and distributing child pornography in violation of Virginia Code §§ 18.2-

374.1, 18.2-374.1:1. The charges arose based on Sims’ conduct of “film[ing] a video of

himself and fondling his erect penis” and sending the video to his minor girlfriend using

his cellular telephone. After Sims declined to enter into a plea agreement, the Assistant

Commonwealth’s Attorney for Prince William County, Virginia, Claiborne T.

Richardson, II, sought a nolle prosequi, and the juvenile court dismissed the charges

against Sims.

       The investigation against Sims continued and, at Richardson’s direction, Abbott

obtained a search warrant from a Virginia magistrate. The warrant authorized a search

for “[p]hotographs of the genitals, and other parts of the body of [Sims] that will be used

as comparisons in recovered forensic evidence from the victim and suspect’s electronic

devices. This includes a photograph of the suspect’s erect penis.”

       Richardson and Abbott also obtained a detention order for Sims, which authorized

Abbott to transport Sims from his home to a juvenile detention center. In a “locker

room” in the center, Abbott and two uniformed, armed officers executed the search

warrant. Abbott ordered Sims to “pull down his pants so that photos could be taken of

his penis.” After Sims complied, Abbott instructed Sims “to use his hand to manipulate

his penis in different ways” to obtain an erection. However, Sims was unable to achieve

                                            5
an erection. Nonetheless, Abbott took photographs of Sims’ flaccid penis using Abbott’s

cellular telephone.

       The next day, Sims was arraigned on charges of possession and distribution of

child pornography. Abbott informed Sims’ attorney that Abbott again “proposed to take

photographs of [Sims’] erect penis” to be used as evidence. Abbott also stated that if

Sims could not achieve an erection, Sims would be taken “to a hospital to give him an

erection-producing injection.” Abbott obtained a second search warrant from a Virginia

magistrate, which authorized additional photographs of Sims’ naked body, including his

erect penis.

       Before the second search warrant was executed, however, the Manassas City

Police Department issued a statement explaining that the department’s policy did not

permit “invasive search procedures of suspects in cases of this nature.” Additionally, the

Prince William County Commonwealth’s Attorney, Paul B. Ebert, condemned the first

search of Sims.

       Sims’ attorney filed a motion to quash the second search warrant. Before the

juvenile court ruled on the motion, Richardson informed the court that the

Commonwealth “would let the warrant expire without service.”             Richardson also

stipulated that he would not use as evidence the photographs of Sims’ penis that had been

taken pursuant to the first search warrant.

       After the juvenile court reduced the charges to felony possession of child

pornography, the court found that the evidence was sufficient to convict Sims but did

“not make a finding of guilt[]” and suspended imposition of sentence for one year. The

                                              6
court ordered Sims to comply with certain terms of probation, including performing 100

hours of community service, barring Sims from “access to social media,” and prohibiting

Sims from sending “text messages.” After Sims completed the terms of his probation in

August 2015, the court dismissed the charge against him.

        The Administrator filed a motion to dismiss with prejudice under Federal Rule of

Civil Procedure 12(b)(6). The district court granted the motion, concluding that the

Administrator was entitled to qualified immunity on the Section 1983 claims.           The

district court also dismissed Sims’ claim for damages brought under 18 U.S.C. § 2255.

Sims timely filed the present appeal.


                                            II.

                                            A.

       We first consider Sims’ argument that his right of privacy under the Fourth

Amendment was violated when Abbott attempted to obtain a photograph of Sims’ erect

penis and ordered him to masturbate in the presence of others. Sims contends that any

reasonable officer would have known that this conduct violated Sims’ Fourth

Amendment right of privacy and that, therefore, the Administrator was not entitled to the

protection of qualified immunity.

       In response, the Administrator maintains that Sims failed to allege sufficient facts

to support a Fourth Amendment violation because Abbott’s search did not place Sims at

risk of physical harm, and because the search did not physically invade Sims’ body. The

Administrator alternatively contends that even if Abbott’s conduct violated the Fourth


                                            7
Amendment, such right was not clearly established at the time of the search because

Abbott acted pursuant to a validly issued search warrant.             We disagree with the

Administrator’s arguments.

       We review de novo the district court’s dismissal of Sims’ complaint on the ground

of qualified immunity. Ridpath v. Bd. of Governors Marshall Univ., 447 F.3d 292, 306

(4th Cir. 2006). As previously explained, we construe the facts alleged in the light most

favorable to Sims. Id. at 309.

       The doctrine of qualified immunity shields government officials from liability for

civil damages when their conduct does not violate clearly established constitutional or

other rights that a reasonable officer would have known. Pearson v. Callahan, 555 U.S.
223, 231 (2009); Graham v. Gagnon, 831 F.3d 176, 182 (4th Cir. 2016). Qualified

immunity seeks to balance two interests, namely, the “need to hold public officials

accountable when they exercise power irresponsibly and the need to shield officials from

harassment, distraction, and liability when they perform their duties reasonably.”

Graham, 831 F.3d at 182 (quoting Pearson, 555 U.S. at 231). To avoid dismissal of a

complaint after a qualified immunity defense is raised, a plaintiff must allege sufficient

facts to set forth a violation of a constitutional right, and the court must conclude that this

right was clearly established at the time of the alleged violation. Pearson, 555 U.S. at

232.

       Although we may consider either prong of the qualified immunity inquiry first, we

begin by examining the constitutional right advanced by Sims. See Estate of Armstrong

ex rel. Armstrong v. Village of Pinehurst, 810 F.3d 892, 898-99 (4th Cir. 2016). This

                                              8
approach is beneficial here because our inquiry addresses “questions that do not

frequently arise” and, therefore, “promotes the development of constitutional precedent.”

Pearson, 555 U.S. at 236.

       The Fourth Amendment protects “[t]he right of the people to be secure in their

persons . . . against unreasonable searches and seizures.” U.S. Const. amend. IV. “The

overriding function of the Fourth Amendment is to protect personal privacy and dignity

against unwarranted intrusion by the State.” Schmerber v. California, 384 U.S. 757, 767

(1966).

       A search is lawful only when it is reasonable. Amaechi v. West, 237 F.3d 356 (4th

Cir. 2001). When, as in the present case, a search involves “movement of clothing to

facilitate the visual inspection of a [person’s] naked body,” the search qualifies as a type

of “sexually invasive search.” United States v. Edwards, 666 F.3d 877, 882-83 (4th Cir.

2011) (citations omitted). To determine whether a sexually invasive search is reasonable,

we employ the test adopted in Bell v. Wolfish, 441 U.S. 520, 559 (1979). See King v.

Rubenstein, 825 F.3d 206, 214-15 (4th Cir. 2016); Edwards, 666 F.3d at 883.

       Under the Bell framework, we balance the invasion of personal rights caused by

the search against the need for that particular search. 441 U.S. at 559. Pursuant to Bell,

we examine the search in its complete context and consider the following factors: (1) the

scope of the particular intrusion; (2) the manner in which the search was conducted; (3)

the justification for initiating the search; and (4) the place in which the search was

performed. Id.



                                             9
      In the present case, the scope of the intrusion and the manner in which the search

allegedly was performed involve overlapping inquiries. At the outset, we observe that a

sexually invasive search “constitutes an extreme intrusion upon personal privacy, as well

as an offense to the dignity of the individual.” Woods v. Clemons, 89 F.3d 922, 929 (1st

Cir. 1996) (citation omitted).   Courts have described such searches, including strip

searches, as terrifying, demeaning, and humiliating. Mary Beth v. City of Chicago, 723
F.2d 1263, 1272 (7th Cir. 1983) (citations omitted). When the scope of a search exceeds

a visual inspection of an individual’s naked body, the magnitude of the intrusion is even

greater. See Amaechi, 237 F.3d at 363-64.

      In King v. Rubenstein, we addressed the invasive nature and manner of a search of

an inmate who was subjected to surgery to remove penile implants. 825 F.3d at 214-15.

We explained that the surgery required cutting “beneath the skin into a sensitive, private

body part,” and involved “risk, trauma, and pain,” as well as emotional anguish. Id. at

215. In holding that the inmate sufficiently alleged that the surgery was an unreasonable

search under the Fourth Amendment, we stated that the nature of the surgery itself

violated the inmate’s “interest of bodily integrity,” which “involves the most personal

and deep-rooted expectations of privacy.” Id. (citation omitted).

      Although the intrusion suffered by Sims was neither physically invasive nor put

him at risk of direct physical harm, the search nonetheless was exceptionally intrusive.

First, as alleged by Sims, Abbott sought to do more than visually inspect Sims’ genitalia.

He attempted to photograph Sims’ penis in a sexually aroused state. Further, the manner

that Abbott employed to execute the warrant, namely, ordering Sims to masturbate to

                                            10
obtain an erection, required that Sims perform a sex act in the presence of three armed

officers. Such alleged conduct necessarily invaded Sims’ bodily integrity even though no

part of Sims’ body was penetrated or physically harmed. Abbott’s search directed at

forcing Sims to achieve an erection intruded “upon an area in which our society

recognizes a significantly heightened privacy interest.” See Winston v. Lee, 470 U.S.
753, 767 (1985). Requiring Sims to masturbate in the presence of others, like searches

involving physical penetration of genitalia, constituted “the ultimate invasion of personal

dignity.” Amaechi, 237 F.3d at 363-64; see also King, 825 F.3d at 215.

       Moreover, we observe that this sexually intrusive search was rendered more

egregious by being conducted in a manner that would instill fear in Sims. See Edwards,
666 F.3d at 884-85. Here, Sims alleged that he was “surrounded” by three armed officers

as he questioned whether he was required to submit to Abbott’s orders. Upon Abbott’s

insistence, Sims ultimately attempted to comply. Sims further alleged that the search

caused him to suffer emotional harm. Winston, 470 U.S. at 761-63 (explaining that

intrusions without risk of physical harm nonetheless damage the individual’s sense of

personal privacy and security). Accordingly, both the outrageous scope of the sexually

intrusive search and the intimidating manner in which the search was conducted weigh

strongly against any finding that the search was reasonable.

       Under the Bell framework, we next consider the justification for the search. See
441 U.S. at 559. Abbott sought to obtain photographs of Sims’ erect penis for an

evidentiary purpose, namely, to compare these photographs with the forensic evidence

obtained from the cellular telephones seized from Sims and his girlfriend. However, the

                                            11
Commonwealth ultimately agreed not to use the photographs of Sims’ body as evidence,

and the juvenile court nevertheless concluded that the evidence was sufficient to find that

Sims had committed the offense of possession of child pornography. Thus, the record

demonstrates that there was no evidentiary need to seek a photograph of Sims’ erect

penis.    See Winston, 470 U.S. at 765-66 (holding that because the prosecutor had

substantial evidence available regarding the origin of the bullets sought to be extracted

from the defendant via surgery, the need for surgery was reduced).

         We cannot perceive any circumstance that would justify a police search requiring

an individual to masturbate in the presence of others. See id. at 767 (explaining that

when searches intrude upon heightened privacy interests, a more substantial justification

is required). Sexually invasive searches require that the search bear some discernible

relationship with safety concerns, suspected hidden contraband, or evidentiary need. See

Logan v. Shealy, 660 F.2d 1007, 1013 (4th Cir. 1981). Thus, we discern no justification

for Abbott’s alleged conduct executing the search of Sims’ body, and we conclude that

the semi-private location of the search did not mitigate the overall circumstances of this

exceptionally intrusive search. Accordingly, we hold that Sims sufficiently alleged a

violation of his Fourth Amendment right to be free from the sexually invasive search of

his person.

         We therefore turn to consider the second prong of the qualified immunity analysis,

namely, whether Abbott should have known that his combined acts of (1) seeking to

obtain a photograph of Sims’ erect penis, and (2) demanding that Sims masturbate in the

presence of others to achieve an erection, was unlawful under clear precedent at the time

                                             12
the search occurred. Anderson v. Creighton, 483 U.S. 635, 640 (1987). To be clearly

established, the “contours of the right must be sufficiently clear that a reasonable official

would understand what he is doing violates that right.” Id.

       In this analysis, we review “cases of controlling authority in [this] jurisdiction, as

well as the consensus of cases of persuasive authority from other jurisdictions.”

Amaechi, 237 F.3d at 363 (internal quotation and citation omitted). We observe that the

“exact conduct at issue need not” previously have been deemed unlawful for the law

governing an officer’s actions to be clearly established. Id. at 362 (citing Anderson, 483
U.S. at 640). Instead, we must determine whether pre-existing law makes “apparent” the

unlawfulness of the officer’s conduct. Clem v. Corbeau, 284 F.3d 543, 553 (4th Cir.

2002) (quoting Anderson, 483 U.S. at 640). “Accordingly, a constitutional right is clearly

established for qualified immunity purposes not only when it has been specifically

adjudicated but also when it is manifestly included within more general applications of

the core constitutional principle invoked.” Id. (internal quotation and citation omitted).

       The Supreme Court and this Court have developed an entire body of jurisprudence

establishing limits on sexually intrusive searches. This precedent has made clear that

when a search of a person’s body would significantly invade that individual’s right of

privacy, the basis for the search requires greater justification under the Fourth

Amendment. Winston, 470 U.S. at 767; see, e.g., Florence v. Bd. of Chosen Freeholders

of Cty. of Burlington, 566 U.S. 318, 330-38 (2012) (holding that invasive search

procedures at jail struck a reasonable balance between inmate privacy and the security

needs of the institutions); Illinois v. Lafayette, 462 U.S. 640, 645 (1983) (explaining that

                                             13
an officer cannot disrobe an arrestee publicly without justifying factors); Bell, 441 U.S. at

558-60 (holding that practice of conducting visual body-cavity searches of inmates

following contact visits did not violate the Fourth Amendment because of significant

security interests); King, 825 F.3d at 217 (determining that inmate sufficiently alleged

Fourth Amendment violation based on surgery to remove penile implants because there

was no penological justification); Edwards, 666 F.3d at 884-85 (concluding that sexually

invasive search was unlawful because dangerous manner in which the officer removed

contraband outweighed interest in retrieving contraband); Amaechi, 237 F.3d at 365-66

(finding no justification for officer’s pat down search to include touching arrestee’s

buttocks and penetrating her exposed genitalia); Logan, 660 F.2d at 1013 (holding that

inmate’s strip search bore no relationship to security needs at detention center). 3 And

here, as we already have explained, there was neither an evidentiary justification for the

alleged search to obtain a photograph of Sims’ erect penis, nor could there have been a

valid reason for demanding that Sims masturbate in the presence of others.

       We observe, nevertheless, that there are state and federal district court decisions

involving circumstances in which officers lawfully conducted searches to visually inspect

a suspect’s penis. See Curtis v. Clarke, 2012 WL 2342536, at *2 (E.D. Va. June 19,

2012); Mata v. Hubbard, 2011 WL 6210668, at *8 (C.D. Cal. Oct. 25, 2011); Roadcap v.

       3
          As the dissent points out, most of the decisions addressing the legality of
sexually invasive searches do not involve searches conducted pursuant to warrants. But
this distinction only highlights the plainly unreasonable nature of the search in the present
case, because sexually invasive searches typically occur in the context of exigent
circumstances.


                                             14
Commonwealth, 653 S.E.2d 620, 622-23 (Va. Ct. App. 2007); Willis v. Commonwealth,

1997 WL 39801, at *2 (Va. Ct. App. Feb. 4, 1997). However, the searches in these cases

were justified by an evidentiary need to confirm certain characteristics of the

perpetrator’s genitalia, and none of the searches required that the individual achieve an

erection or masturbate in the presence of others. Thus, the type of search conducted here

by Abbott far exceeded the intrusions into privacy described in those state and federal

district court decisions.

       Additionally, the fact that Sims was a minor child at the time of the alleged events

should have caused a reasonable officer even greater concern in seeking a warrant and in

executing the sexually invasive search. The Supreme Court has explained that minors are

more susceptible than adults to influence and psychological damage. See Eddings v.

Oklahoma, 455 U.S. 104, 115 (1982) (recognizing that youth is mitigating factor in

defendant’s commission of crime). Accordingly, officials taking minors into custody

must “preserv[e] and promot[e] the welfare of the child.” Schall v. Martin, 467 U.S. 253,

265 (1984) (citation omitted).    In conducting sexually invasive searches of minors,

officials must employ extreme caution because minors are “especially susceptible to

possible traumas” affiliated with such searches. N.G., S.G. ex rel. S.C. v. Connecticut,

382 F.3d 225, 244 (2d Cir. 2004) (citation omitted). Thus, Abbott should have been

aware that any assessment of the legality of a sexually invasive search of a 17-year-old

required additional considerations based on the child’s age.

       Because there was no justification for the alleged search to photograph Sims’ erect

penis and the order that he masturbate in the presence of others, we conclude that well-

                                            15
established Fourth Amendment limitations on sexually invasive searches adequately

would have placed any reasonable officer on notice that such police action was unlawful.

See Amaechi, 237 F.3d at 365. Thus, the alleged conduct plainly did not qualify as the

type of “bad guesses in gray areas” that qualified immunity is designed to protect. Braun

v. Maynard, 652 F.3d 557, 560 (4th Cir. 2011) (quoting Maciariello v. Sumner, 973 F.2d
295, 298 (4th Cir. 1992)).

       We further observe that the Administrator is not entitled to invoke qualified

immunity simply because no other court decisions directly have addressed circumstances

like those presented here. See Clem, 284 F.3d at 553. For good reason, most outrageous

cases of constitutional violations rarely are litigated. See K.H. ex rel. Murphy v. Morgan,

914 F.2d 846, 851 (7th Cir. 1990) (explaining that never before had there been a case

accusing welfare officials of selling foster children into slavery, but those officials

nevertheless would not be entitled to immunity). Abbott’s conduct affronted the basic

protections of the Fourth Amendment, which at its core protects personal privacy and

dignity against unjustified intrusion by governmental actors. See Schmerber, 384 U.S. at

767.

       Our conclusion is not altered by the Administrator’s insistence that Abbott’s

conduct was not unlawful because he first obtained a warrant to take a photograph of

Sims’ erect penis. As a general matter, search warrants provide officers a “shield of

immunity” with respect to challenged searches because a neutral magistrate has

considered whether the warrant is supported by probable cause and justifies the intrusion

into an individual’s privacy. See Messerschmidt v. Millender, 565 U.S. 535, 547 (2012).

                                            16
But the fact that a search warrant has been obtained “do[es] not confer immunity if it was

objectively unreasonable” for the officer to rely on the warrant. See Graham, 831 F.3d at

183 (citations omitted) (discussing arrest warrant). Here, the obvious, unconstitutional

invasion of Sims’ right of privacy that was required to carry out the warrant rendered

reliance on that warrant objectively unreasonable, thereby eliminating the protection that

a search warrant typically would have afforded an executing officer. 4 See Malley v.

Briggs, 475 U.S. 335, 341, 346 n.9 (1986). For these reasons, we conclude that the

district court erred in dismissing Sims’ Section 1983 Fourth Amendment claim on the

ground of qualified immunity. 5


                                            B.

       Finally, Sims argues that the district court erred in dismissing his claim for

damages under 18 U.S.C. § 2255 as a child victim of an enumerated felony offense,

namely, sexual exploitation of a child in violation of 18 U.S.C. § 2251(a). Because

Section 2255 requires factual allegations supporting a violation of a criminal statute, this



       4
         Additionally, apart from the issue whether the warrant was objectively
reasonable, the warrant did not purport to authorize Abbott’s conduct of requiring Sims to
masturbate in the presence of the officers.
       5
         We reject Sims’ alternative argument that the Administrator was not entitled to
qualified immunity because Abbott’s conduct surrounding the search “shocks the
conscience,” in violation of the Fourteenth Amendment’s substantive due process clause.
The “Due Process Clause is not the proper lens through which to evaluate law
enforcement’s pretrial missteps.” Safar v. Tingle, 859 F.3d 241, 245 (4th Cir. 2017)
(considering under Fourth Amendment arrestees’ Section 1983 claims against police
officers based on allegedly unconstitutional arrest warrant).


                                            17
separate claim for damages stands in contrast to the civil deprivation of constitutional

rights described above and actionable under 42 U.S.C. § 1983.

       The district court did not address Sims’ claim under Section 2255 in its

memorandum opinion, but simply dismissed Sims’ complaint in its entirety. Under the

procedural posture of this case, we conclude that the district court should consider in the

first instance Sims’ claim under Section 2255. Accordingly, we vacate the dismissal of

that claim, and remand for consideration of that claim by the district court.



                                            III.

       For these reasons, we vacate the district court’s ruling that the Administrator was

entitled to qualified immunity on the Section 1983 claim alleging a Fourth Amendment

violation, and we remand this claim to the district court for further proceedings. We also

vacate the dismissal of Sims’ claim under Section 2255 and remand that claim for

consideration by the district court in the first instance. We affirm the district court’s

dismissal of Sims’ remaining claims.



                                                                      VACATED IN PART,
                                                                     AFFIRMED IN PART,
                                                                       AND REMANDED




                                             18
KING, Circuit Judge, dissenting:

       I write separately to dissent from the majority’s denial of Detective Abbott’s

qualified immunity claim. With great respect for my good colleagues, their decision fails

to recognize the controlling facts that undermine the § 1983 claim of plaintiff Sims. That

is, Detective Abbott was acting pursuant to the advice of counsel and adhering to a court

order. In my view, Abbott’s actions were entirely consistent with applicable law and the

Fourth Amendment. To explain my position more fully, this dissenting opinion contains

three short segments. First, I emphasize the sanctity and importance of court orders.

Second, I review the controlling facts and some guiding legal principles. Finally, I

explain that Detective Abbott did not contravene any constitutional right and that he is

entitled to qualified immunity. Put simply, I would affirm the district court.

                                            A.

       A duly issued search warrant is a court order and is entitled to be respected and

complied with, particularly by law enforcement officers, members of the public, and the

courts. The simple rule that a court order is to be obeyed is foundational to our legal

system and an independent judiciary. See Stephen G. Breyer, Judicial Independence in

the United States, 40 St. Louis U. L.J. 989, 994-96 (1996) (emphasizing importance of

court orders in maintaining the rule of law in an orderly society); see also Cooper v.

Aaron, 358 U.S. 1, 17-19 (1958) (holding that courts and public officials are bound by

constitutional rulings of Supreme Court). As Alexander Hamilton explained in The

Federalist papers, the effective administration of justice “contributes, more than any

other circumstance, to impressing upon the minds of the people affection, esteem, and

                                            19
reverence toward the government.” The Federalist No. 17 (Alexander Hamilton); see

also Breyer, Judicial Independence, 40 St. Louis U. L.J. 989, 995-96 (1996)

(emphasizing that “the most important reason to think that a judge’s decision will be

efficacious is cultural, rather than institutional”).    The Supreme Court itself once

emphasized, in a proceeding from this Circuit, that “unless we wish anarchy to prevail

within the federal judicial system, a precedent of this court must be followed by the lower

federal courts no matter how misguided the judges of those courts may think it to be.”

See Hutto v. Davis, 454 U.S. 370, 375 (1982).

       When a judicial officer — such as a state court magistrate — has issued a search

warrant upon probable cause, specifying therein that which is to be searched and seized,

it is unreasonable to require the officer charged with executing the warrant to reject the

judicial decision and disobey the court’s directive. See United States v. Leon, 468 U.S.
897, 920 n.21 (1984) (citing Attorney General’s Task Force on Violent Crime, Final

Report (1981), for the proposition that police officers have a “sworn duty to carry out

[the] provisions” of search and arrest warrants). We have consistently recognized and

applied these guiding principles. As we explained a few years back, “It would be plainly

unreasonable to rule that the [] officers . . . must take issue with the considered judgment

of an assistant [prosecuting] Attorney and the [] magistrate.” See Wadkins v. Arnold, 214
F.3d 535, 543 (4th Cir. 2000).

       The majority’s ruling today — that Detective Abbott can be personally liable for

failing to disobey the search warrant requiring Sims to be promptly searched — could

lead law officers to second-guess court orders and avoid judgment calls in gray areas. As

                                            20
our friend Judge Wilkinson aptly emphasized more than twenty-five years ago, “If

reasonable mistakes were actionable, difficult questions of discretion would always be

resolved in favor of inaction, and effective law enforcement would be lost.”         See

Torchinsky v. Siwinski, 942 F.2d 257, 261 (4th Cir. 1991).

                                           B.

                                           1.

      We have consistently encouraged law enforcement officers to seek and secure

search “warrants because magistrates from their detached perspective serve as the

essential checkpoint between the Government and the citizen.” See Torchinsky, 942 F.2d

at 261; see also United States v. Clarke, 842 F.3d 288, 293 (4th Cir. 2016) (“The Fourth

Amendment generally requires police to secure a warrant before conducting a search.”).

Although unwarranted searches may sometimes properly occur — for example, in

exigent circumstances, in searches incident to lawful arrests, in plain view seizures, in

vehicular searches, and with consent — a warrant is generally required by the Fourth

Amendment for searches and seizures. In this situation, Detective Abbott complied with

that constitutional mandate, and his actions were carried out pursuant to a lawful search

warrant.

      Detective Abbott personally applied to the Virginia magistrate for the search

warrant, but he did so only after consulting with, receiving advice from, and complying




                                           21
with the directives of the Commonwealth’s Attorney for Prince William County. 1 We

have recognized that, although obtaining a search warrant on the advice of the prosecutor

does not automatically render the search reasonable, it is a compelling factor for

consideration. See Buonocore v. Harris, 134 F.3d 245, 253 (4th Cir. 1998). In our

Wadkins decision, we explained that, in assessing a detective’s qualified immunity claim,

the “most compelling aspect of [the] conference [between the detective and prosecutor] is

clear: at its conclusion, the Commonwealth’s Attorney, on behalf of the Commonwealth

of Virginia, authorized warrants for the [search] of [the suspect].” See 214 F.3d at 542.

We therein also ruled that, even if a warrant is later deemed invalid, law enforcement

officers are not required to “secondguess the legal assessments of trained lawyers” and

need not disregard the warrant in the first instance. Id. at 543.

                                              2.

       In his affidavit for the search warrant that he later executed, Detective Abbott

sought photos of Sims to “be used as comparisons [to] recovered forensic evidence from

the victim and suspect’s electronic devices.” See Supp. J.A. 74-75. Finding probable

cause shown, the magistrate in Prince William County issued the search warrant at 5:03

p.m. on June 3, 2014. The warrant provided as follows:

       1
        On this record, search warrants were issued on June 3, 2014, and again on July 1,
2014, by two different magistrates. See Supp. J.A. 72, 76. The June warrant was the
only one executed. In executing the June warrant, Abbott was unable to obtain some of
the photos being sought. Because the prosecutor and the detective agreed that additional
photos were necessary, Abbott was directed to seek the July warrant. That warrant was
never executed and was voided. (Citations herein to “Supp. J.A. ___” refer to the
contents of the Supplemental Joint Appendix filed by the parties in this appeal.)


                                             22
             To any authorized officer:

            You are hereby commanded in the name of the Commonwealth to
      forthwith search the following place, person, or thing either in day or night:

             Trey Austin Sims, Date of Birth []. A white male,
             approximately 5’10” tall and approximately 150 pounds.

      For the following property, objects and/or persons:

             Photographs of the genitals, hands, and other parts of the
             body of Trey Sims that will be used as comparisons in
             recovered forensic evidence from the victim and suspect’s
             electronic devices. This includes a photograph of the
             suspect’s erect penis.

See Supp. J.A. 72-75 (emphasis added). Approximately an hour after the magistrate

issued the forthwith search warrant, at 6:10 p.m., Detective Abbott and two other officers

executed it. On June 5, 2014, Abbott reported to the court in the return that “[t]he

following items, and no others, were seized under authority of this warrant: Photos.” Id.

at 73 (emphasis added).

                                           C.

      In 2001, the Supreme Court established a two-pronged analysis for a qualified

immunity claim interposed by a law enforcement officer. That assessment first requires a

determination of whether the officer’s conduct violated a constitutional right. Second, if

a constitutional violation has been shown, the court must decide whether the

constitutional right was clearly established at the time. See Saucier v. Katz, 533 U.S.
194, 200 (2001). In 2009, the Court authorized that analysis to be applied in a sequence

reserved to the court’s discretion. See Pearson v. Callahan, 555 U.S. 223, 236 (2009).

                                            1.

                                           23
       In the context of searches and seizures, “the ultimate touchstone of the Fourth

Amendment is reasonableness” under the circumstances. See Brigham City v. Stuart, 547
U.S. 398, 403 (2006). For example, other than the well-recognized exceptions, “searches

conducted outside the judicial process, without prior approval by judge or magistrate, are

per se unreasonable under the Fourth Amendment.” See Katz v. United States, 389 U.S.
347, 357 (1967). On the other hand, the existence of a search warrant creates a rebuttable

presumption that the search was reasonable. See Torchinsky, 942 F.2d at 262. And for

the search to be reasonable, it does not have to be conducted flawlessly nor by the least

intrusive means. See Skinner v. Ry. Labor Executives’ Ass’n, 489 U.S. 602, 629 n.9

(1989). There is little deterrent to excluding evidence where “an officer acting with

objective good faith has obtained a search warrant from a judge or magistrate and acted

within its scope.” See Leon, 468 U.S. at 920. Thus, the existence of a search warrant

plays a significant role in the determination of whether a search and seizure was

reasonable. This principle is important, and it exists because the search warrant mandate

insures the reliable and detached scrutiny of a neutral magistrate, rather than the

judgment of a single law officer. See Johnson v. United States, 333 U.S. 10, 14 (1948).

Put succinctly, where a police officer has sought and obtained a search warrant and acted

within its scope, the resulting search is presumptively reasonable.

       In this situation, the safeguards guaranteed by the Fourth Amendment were

carefully observed — i.e., the search of Sims was conducted pursuant to a search warrant

issued by the neutral magistrate, and it was supported by probable cause. See Johnson,
333 U.S. at 14. This was therefore a warranted search, carried out under the law of

                                            24
Virginia and in compliance with Fourth Amendment jurisprudence. Because Abbott

obtained a search warrant and acted within its scope, his search of Sims is presumptively

reasonable. See Torchinsky, 942 F.2d at 262. Therefore, the § 1983 claim alleged by

Sims plainly fails the first prong of Saucier, that is, no constitutional right was

contravened in these circumstances.

       Strikingly, Detective Abbott did not go directly to the Prince William County

magistrate seeking the search warrant. He went first to that county’s Commonwealth’s

Attorney and solicited the advice and approval of the prosecutor. We have recognized —

in another qualified immunity case arising in the Old Dominion — that an investigating

detective’s “conference with the Commonwealth’s Attorney and the subsequent issuance

of the warrants by a neutral and detached magistrate weigh heavily toward a finding that

[the detective] is immune.” See Wadkins, 214 F.3d at 541. Our Wadkins decision is

precedent here, and it drew heavily on Judge Wilkinson’s opinion in Torchinsky. As that

decision adroitly explained:

       When a police officer protects a suspect’s rights by obtaining a warrant
       from a neutral magistrate, the officer should, in turn, receive some
       protection from suit under 42 U.S.C. § 1983. Otherwise, the threat of
       liability would force officers to continuously second-guess the considered
       decisions of magistrates. This in turn would promote delay in the execution
       of warrants, and alter the proper allocation of law enforcement functions.

See Torchinsky, 942 F.2d at 262. In executing this search warrant, Detective Abbott was

acting pursuant to a court order that he had secured on the advice and direction of the

Commonwealth’s Attorney. The search was thus reasonable and, in my view, Abbott did

not violate any constitutional right.


                                           25
                                              2.

       If Detective Abbott somehow contravened a Fourth Amendment right (as the

majority rules today), the § 1983 claim alleged by Sims would nevertheless fail under

Saucier’s clearly established prong, which requires an assessment of “whether the

constitutional violation was of a clearly established right.” See Henry v. Purnell, 652
F.3d 524, 534 (4th Cir. 2011) (en banc). In making that analysis, we are obliged to

conduct an objective “reasonable officer test” of Detective Abbott’s actions. See id. The

doctrine of “[q]ualified immunity operates to ensure that before they are subjected to suit,

officers are on notice that their conduct is unlawful.” Hope v. Pelzer, 536 U.S. 730, 731

(2002). To be true to this central tenet of qualified immunity, the right allegedly violated

must be defined “at a high level of particularity.” See Campbell v. Galloway, 483 F.3d
258, 271 (4th Cir. 2007). As such, “existing precedent must have placed the statutory or

constitutional question beyond debate.” Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011).

In other words, a constitutional right is clearly established only “when, at the time of the

challenged conduct, the contours of a right are sufficiently clear that every reasonable

official would have understood that what he is doing violates that right.” Id. (alterations

and internal quotation marks omitted).

       As the district court observed when it rejected Sims’s § 1983 claim, “even if this

conduct violated Plaintiff’s rights, the ‘clearly established’ standard is not satisfied here.”

See Sims v. Richardson, No. 1:16-cv-572, at 9 (E.D. Va. Sept. 19, 2016), ECF No. 61.

The court decisions relied upon by the majority show that there was no clearly

established constitutional right — that every reasonable law officer would have

                                              26
recognized — requiring Abbott to disregard the search warrant.          See Anderson v.

Creighton, 483 U.S. 635, 639-641 (discussing objective standard imposed on officers

executing warrant for purposes of qualified immunity).

       In my view, no reasonable police officer or lawyer would have considered this

search warrant, duly issued by the Virginia magistrate, to violate a clearly established

constitutional right. Indeed, Detective Abbott actually sought and obtained two search

warrants — from two different magistrates — at the behest of the Commonwealth’s

Attorney. The initial search warrant was the only one executed, but two neutral and

detached Virginia magistrates separately found probable cause to exist. See supra note 1.

       Importantly, nine of the ten court decisions relied upon by the majority to support

their view of the clearly established prong involved unwarranted searches.         Those

decisions therefore could not place any reasonable lawyer — much less a reasonable

police officer — on notice that the warranted search carried out by Detective Abbott

would violate a clearly established constitutional right. 2

       2
         Nearly all of the court decisions relied upon the by the majority — for their
ruling that the constitutional right contravened by Abbott was clearly established —
involved warrantless searches. See Florence v. Bd. of Chosen Freeholders, 566 U.S. 318
(2012) (unwarranted strip searches of detainees); Illinois v. Lafayette, 462 U.S. 640
(1983) (unwarranted search of shoulder bag); Bell v. Wolfish, 441 U.S. 520 (1979)
(warrantless searches of pretrial detainees); King v. Rubenstein, 825 F.3d 206 (4th Cir.
2016) (coerced consent and unwarranted removal of penile implants); United States v.
Edwards, 666 F.3d 877 (4th Cir. 2011) (warrantless strip search incident to arrest);
Amaechi v. West, 237 F.3d 356 (4th Cir. 2001) (warrantless search invading arrestee’s
genitalia in public); Logan v. Shealy, 660 F.2d 1007 (4th Cir. 1981) (unwarranted visual
strip searches of detainees); Schmerber v. California, 384 U.S. 757 (1966) (unwarranted
blood draw from arrestee); Woods v. Clemons, 89 F.3d 922 (1st Cir. 1996) (warrantless
search of prison visitors).
(Continued)
                                              27
       The majority’s ruling — that any reasonable law enforcement officer would have

recognized that the search warrant violated a clearly established constitutional right — is

not supported by any precedent, much less the compelling precedent that would “have

placed the statutory or constitutional question beyond debate.” See al-Kidd, 563 U.S. at

741. This lack of precedent fails to even create a “gray area” that would require a

reasonable police officer to make a close call. See Braun v. Maynard, 652 F.3d 557, 560

(4th Cir. 2011) (observing that qualified immunity “ensures that officials are not unfairly

strung up for money damages as a result of bad guesses in gray areas”). Addressing the

merits of Saucier’s clearly established prong, I agree with the district court that Abbott’s

conduct did “not violate clearly established statutory or constitutional rights of which a

reasonable person would have known.” See Sims, No. 1:16-cv-572, at 8, ECF No. 61.

       As we have recognized heretofore, “there is simply no basis for a rule that would

require law enforcement officers to take issue with or second-guess the considered

judgments of prosecutors and magistrates.” See Wadkins, 214 F.3d at 543. Put simply,

the search warrant at issue here was properly and legally issued, it was complied with,

and Detective Abbott is entitled to qualified immunity on Sims’s § 1983 claim. 3




       The Supreme Court’s decision in Winston v. Lee, the other case relied upon by the
majority, involved a court order that had authorized surgical removal of a bullet. See 470
U.S. 753 (1985). That decision, however, is readily distinguishable. It had nothing to do
with a § 1983 claim or whether a constitutional right was clearly established.
       3
         With respect to Sims’s effort to pursue a claim under 18 U.S.C. § 2255, I would
affirm the district court’s ruling that qualified immunity also bars that claim. Qualified
immunity protects a law enforcement officer from civil actions when his conduct does
(Continued)
                                            28
      I respectfully dissent.




not contravene “clearly established statutory or constitutional rights of which a
reasonable person would have known.” See Harlow v. Fitzgerald, 457 U.S. 800, 818
(1982); see also Brown v. Elliot, 876 F.3d 637, 641 (4th Cir. 2017) (same). Because the
§ 2255 claim is predicated on the same factual scenario, it is — like the § 1983 claim —
also barred by qualified immunity.

                                          29